Citation Nr: 0940757	
Decision Date: 10/26/09    Archive Date: 11/04/09

DOCKET NO.  07-07 741	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, 
Kentucky


THE ISSUE

Entitlement to an initial evaluation in excess of 30 percent 
for dysthymic disorder/generalized anxiety disorder.


REPRESENTATION

Appellant represented by:	Michael E. Wildhaber, Attorney


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

David S. Nelson, Counsel


INTRODUCTION

The Veteran had active service from October 1971 to April 
1974.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 2004 decision of the 
Louisville, Kentucky, Department of Veterans Affairs (VA) 
Regional Office (RO), which, in part, granted service 
connection for dysthymic disorder/generalized anxiety 
disorder and assigned a 30 percent evaluation.  The issue of 
entitlement to an evaluation in excess of 30 percent for 
dysthymic disorder/generalized anxiety disorder, from the 
initial grant of service connection, was before the Board in 
December 2007.

In the December 2007 decision, the Board denied the Veteran's 
appeal of entitlement to service connection for diabetes 
mellitus, claimed as secondary to chemical exposure, 
entitlement to service connection for left orchialgia 
(claimed as left testicle pain), secondary to service-
connected disability, and entitlement to an evaluation in 
excess of 30 percent for dysthymic disorder/generalized 
anxiety disorder, from the initial grant of service 
connection.  The Veteran thereafter appealed that decision to 
the Court which, upon a July 2009 Joint Motion For Partial 
Remand, promulgated an Order on July 13, 2009 that vacated 
that part of the Board's December 2007 decision that denied 
the claim of entitlement to an initial evaluation in excess 
of 30 percent for dysthymic disorder/generalized anxiety 
disorder.

In June 2007, the Veteran provided testimony at a Travel 
Board hearing before a Veterans Law Judge who is no longer 
employed with the Board.  By a letter issued in July 2009, 
the Board advised the Veteran of this fact, and offered him 
the opportunity to testify at another hearing.  The Veteran 
declined such offer in August 2009.

The appeal is REMANDED to the RO.  VA will notify you if 
further action is required on your part.


REMAND

The July 2009 Joint Motion found that the December 2007 Board 
decision had failed to adequately consider the implications 
of Mittleider v. West, 11 Vet. App. 181 (1998) and Mauerhan 
v. Principi, 16 Vet. App. 436 (2002).  The Board's December 
2007 decision, according to the Joint Motion (pages 1-2), had 
attempted, without evidence from a medical professional, to 
differentiate between service-connected and nonservice-
connected psychiatric symptoms, in violation of Mittleider.  
Further, the Board's December 2007 decision, had, according 
to the Joint Motion (page 2), failed to correctly apply the 
holding in Mauerhan that the symptoms recited in the criteria 
in the rating schedule for evaluating mental disorders are 
"not intended to constitute an exhaustive list, but rather 
are to serve as examples of the type and degree of the 
symptoms, or their effects, that would justify a particular 
rating."

The Board observes that in correspondence received in 
September 2009 the Veteran's attorney indicated that the 
Veteran's recent VA psychiatric treatment records from the 
Louisville VAMC Mental Health Clinic were not of record.  
Such records should be obtained.  Further, as the Veteran has 
not undergone a comprehensive VA psychiatric rating 
examination since July 2004, such an examination should be 
scheduled.

The Board observes that, in June 2007, the Veteran submitted 
VA records that contained high-lighted portions which 
essentially raised the issue of entitlement to a total rating 
based on individual unemployability due to service-connected 
disability (TDIU).  Such issue has not been adjudicated by 
the RO, nor developed for appellate consideration at this 
time.  However, in Rice v. Shinseki, 22 Vet. App. 447 (2009) 
it was held that a claim for TDIU was part of an increased 
rating issue when such claim is raised by the record.  As 
such, it must be adjudicated by the RO prior to appellate 
consideration.



Accordingly, the case is REMANDED for the following action:

1.  The AOJ should request all VA medical 
records (not already of record) 
pertaining to examination or treatment of 
the Veteran for his psychiatric 
disability from the Mental Health Clinic 
at the VAMC in Louisville, Kentucky, and 
associate them with the claims file.

2.  The Veteran should be afforded a VA 
psychiatric examination to determine the 
nature and severity of his service-
connected dysthymic disorder/generalized 
anxiety disorder.  The claims file must 
be made available to the examiner for 
review in connection with the 
examination.  All indicated studies 
should be performed, and all findings 
reported in detail.  The examiner is 
requested to assign a GAF score that 
pertains only to service-connected 
disability.

3.  The AOJ should readjudicate the issue 
of entitlement to an initial evaluation 
in excess of 30 percent for dysthymic 
disorder/generalized anxiety disorder.  
In doing so, the AOJ should consider the 
holdings of Mittleider v. West, 11 Vet. 
App. 181 (1998) and Mauerhan v. Principi, 
16 Vet. App. 436 (2002).  If the benefit 
sought is not granted to the Veteran's 
satisfaction, a supplemental statement of 
the case should be issued, and the 
Veteran and his attorney should be 
afforded the appropriate period to 
respond.  Thereafter, the case should be 
returned to the Board, as appropriate.

4.  Adjudicate the issue of entitlement 
to a total rating based on individual 
unemployability due to service-connected 
disability (TDIU).  Notice of the 
determination and the Veteran's appellate 
rights should be provided to the Veteran 
and his representative.  Only if an 
appeal is completed as to this matter 
should the issue be returned to the Board 
for appellate consideration.

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



_________________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).





